UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number 333-48312 AMERICAN LEISURE HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-2877111 (State of organization) (I.R.S. Employer Identification No.) 2460 Sand Lake Road, Orlando, FL 32809 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (407) 251-2240 Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. As of November 1, 2007, 10,877,974 shares of Common Stock of the issuer were outstanding ("Common Stock"). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X]. Traditional Small Business Disclosure Format (Check One): Yes [ ] No [X]. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of September 30, 2007 andDecember 31, 2006 September 30, 2007 December 31, 2006 Unaudited ASSETS CURRENT ASSETS: Cash $ 6,307,814 $ 1,110,000 Cash - restricted - 1,030,921 Accounts receivable, net 1,742,781 3,148,730 Other receivable 322,338 217,233 Prepaid expenses and other 2,453,412 1,775,614 Total Current Assets 10,826,345 7,282,498 PROPERTY AND EQUIPMENT, NET 8,488,559 9,170,540 LAND HELD FOR DEVELOPMENT 131,120,084 71,930,263 OTHER ASSETS Cash - restricted 7,230,436 10,364,681 Prepaid sales commissions 11,085,641 9,804,036 Prepaid sales commissions - affiliated entity 3,803,655 3,443,851 Goodwill 4,559,134 4,559,134 Trademark, net 931,250 950,000 Other 516,750 2,638,475 Total Other Assets 28,126,866 31,760,177 TOTAL ASSETS $ 178,561,854 $ 120,143,478 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt and notes payable $ 22,334,192 $ 35,681,931 Current maturities of notes payable-related parties 599,629 7,480,395 Accounts payable and accrued expenses 6,182,103 4,518,175 Accrued expenses - officers 833,729 2,795,000 Other 6,626,051 6,156,256 Total Current Liabilities 36,575,704 56,631,757 Notes payable - related parties 85,780,664 3,353,252 Long-term debt and notes payable 27,310,606 21,583,106 Put liability 985,000 985,000 Deposits on unit pre-sales 33,309,250 37,465,685 Total liabilities 183,961,224 120,018,800 Commitments and contingencies STOCKHOLDERS' EQUITY: Preferred stock; 1,000,000 shares authorized; $.001 par value; 1,000,000 Series "A" shares issued and outstanding at September 30, 2007 and December 31, 2006 10,000 10,000 Preferred stock; 100,000 shares authorized; $.01 par value; 2,825 Series "B" shares issued and outstanding at September 30, 2007 and December 31, 2006 28 28 Preferred stock, 28,000 shares authorized; $.01 par value 27,189 Series "C" shares issued and outstanding at September 30, 2007 and December 31, 2006 272 272 Preferred stock; 50,000 shares authorized; $.001 par value; 36,588 Series "E" shares issued and outstanding at September 30, 2007 32,249 Series "E" shares issued and outstanding at December 31, 2006 36 32 Preferred stock; 150,000 shares authorized; $.01 par value; 0 and 0 Series "F" shares issued and outstanding at September 30, 2007 and December 31, 2006 - - Common stock, $.001 par value; 100,000,000 shares authorized; 10,877,974 shares issued and outstanding atSeptember 30, 2007 and 10,877,974 shares issued and outstanding atDecember 31, 2006 10,878 10,878 Additional paid-in capital 22,756,918 21,710,830 Accumulated deficit (28,177,502 ) (21,607,362 ) Total Stockholders' Equity (5,399,370 ) 124,678 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 178,561,854 $ 120,143,478 See accompanying notes to financial statements. F-1 AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three and Nine Months Ended September 30, 2007 and 2006 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Unaudited Unaudited Unaudited Unaudited (Restated) (Restated) Revenue Service Revenues $ 18,530,967 $ 18,512,336 $ 5,753,321 $ 5,811,209 Undeveloped Land Sales - 13,129,246 - - Total Revenue 18,530,967 31,641,582 5,753,321 5,811,209 Cost of Service Revenues (17,552,629 ) (17,811,249 ) (5,402,896 ) (5,421,427 ) Cost of Undeveloped Land Sales - (9,796,634 ) - - Total Costs (17,552,629 ) (27,607,883 ) (5,402,896 ) (5,421,427 ) Gross Margin 978,338 4,033,699 350,425 389,782 Operating Expenses: Depreciation and amortization (699,984 ) (552,375 ) (233,337 ) (190,640 ) General and administrative expenses (3,271,799 ) (2,476,338 ) (1,450,624 ) (787,576 ) Total Operating Expenses (3,971,783 ) (3,028,713 ) (1,683,961 ) (978,216 ) Income (Loss) from Operations (2,993,445 ) 1,004,986 (1,333,536 ) (588,434 ) Interest Income 290,340 221,189 111,832 51,996 Other Income 253,434 - 56,091 - Interest Expense (4,115,570 ) (3,353,932 ) (2,108,958 ) (836,548 ) Loss from continuing operations before income taxes (6,565,241 ) (2,127,757 ) (3,274,571 ) (1,372,986 ) PROVISIONS FOR INCOME TAXES (4,899 ) (1,876 ) - (477 ) Loss from continuing operations (6,570,140 ) (2,129,633 ) (3,274,571 ) (1,373,463 ) Gain (loss) from discontinued operations - 2,744,938 - - NET INCOME (LOSS) $ (6,570,140 ) $ 615,305 $ (3,274,571 ) $ (1,373,463 ) NET INCOME (LOSS) PER SHARE FROM CONTINUING OPERATIONS: BASIC AND DILUTED $ (0.71 ) $ (0.29 ) $ (0.34 ) $ (0.16 ) NET INCOME (LOSS) PER SHARE FROM DISCONTINUED OPERATIONS: BASIC AND DILUTED $ - $ 0.25 $ - $ - WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTED 10,877,974 10,673,562 10,877,974 10,756,600 See accompanying notes to financial statements. F-2 AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 and 2006 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Unaudited Unaudited CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (6,570,140 ) $ 615,305 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 948,557 1,125,011 Non-cash interest expense 1,381,843 2,102,276 Non-cash warrant compensation 1,046,092 110,253 Gain on sale of subsidiary - (2,988,082 ) Changes in assets and liabilities: Increase (decrease) in restricted cash 3,134,245 - Increase (decrease) in accounts receivable and other receivables 1,405,949 (255,927 ) Decrease (increase) in prepaid expenses and other (36,771 ) (496,193 ) Increase in prepaid sales commissions (1,641,409 ) (1,493,536 ) Increase (decrease) in shareholder advances and notes payable - 504,319 Decrease (increase) in deposits on unit pre-sales (4,156,435 ) (941,998 ) Increase in customer deposits - 1,260,437 Increase in accounts payable and accrued expenses 3,028,473 4,555,393 Net cash provided (used) by operating activities (1,459,596 ) 4,097,258 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of fixed assets (254,076 ) (319,577 ) Proceeds from property sold - 13,129,246 Increase in restricted cash 1,030,921 843,832 Increase in land held for development (59,189,821 ) (23,273,287 ) Net cash used in investing activities (58,412,976 ) (9,619,786 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of debt (18,249,746 ) (2,251,281 ) Payment of debt - related party (10,147,344 ) - Proceeds from notes payable 58,929,507 8,942,017 Proceeds from notes payable - related party 34,537,969 - Proceeds from exercise of warrants - 308 Net cash provided by financing activities 65,070,386 6,691,044 Net increase in cash 5,197,814 1,168,516 CASH AT BEGINNING PERIOD 1,110,000 225,055 CASH AT END OF PERIOD $ 6,307,814 $ 1,393,571 SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ - $ 489,482 Cash paid for income taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NON CASH TRANSACTION: Purchase of land held for development for notes payable $ - $ 15,000,000 Purchase of promissory note for equity $ - $ 750,000 Accrued interest payable assumed by Parent $ 2,856,021 $ - Long-term debt and notes payable assumed by Parent $ 42,300,000 $ - Related party debt assumed by Parent $ 3,590,811 $ - Long-term debt reclassed to related party debt $ 6,000,000 $ - See accompanying notes to financial statements. F-3 AMERICAN LEISURE HOLDINGS, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE A - PRESENTATION The balance sheets of the Company as of September 30, 2007 and December 31, 2006, the related consolidated statements of operations for the three and nine months ended September 30, 2007 and 2006, and the consolidated statements of cash flows for the nine months ended September 30, 2007 and 2006, (the financial statements), include all adjustments (consisting of normal, recurring adjustments) necessary to summarize fairly the Company's financial position and results of operations. The results of operations for the three and nine months ended September 30, 2007 are not necessarily indicative of the results of operations for the full year or any other interim period. The information included in this Form 10-QSB should be read in conjunction with Management's Discussion and Analysis and restated Financial Statements and notes thereto included in the Company's December 31, 2006, Form 10-KSB, the Company's June 30, 2007 Form 10-QSB, the Company's March 31, 2007 Form 10-QSB and the Company's Forms 8K and 8-K/A filings. The comparative information presented in the statements of operations for the three and nine months ended September 30, 2006, and the statement of cash flow for the nine months ended September 30, 2006 were previously restated by the Company. The restatements did not impact the net income or equity of the Company for these periods, and are more fully described in the Company's amended filings. NOTE B - REVENUE RECOGNITION American Leisure recognizes revenues on the accrual method of accounting. For the sales of units on the Orlando property and other property sales, revenues will be recognized upon the Orlando property and other property sales, upon the close of escrow for the sales of its real estate. Revenues from travel, call center and other segments are recognized as earned, which is primarily at the time of delivery of the related service, publication or promotional material. Costs associated with the current period are expensed as incurred; those costs associated with future periods are deferred. Costs associated with the acquisition and development, architectural and engineering costs of vacation resorts, including carrying costs such as interest and taxes, are capitalized as land held for development and will be allocated to cost of real estate sold as the respective revenues are recognized. NOTE C - CHANGES IN CONTROL OF REGISTRANT On August 13, 2007, American Leisure Group, Ltd., a company incorporated in the British Virgin Islands (“ALG”) began trading on the AIM market operated by the London Stock Exchange in London, England (the “Admission”). The Admission triggered the effectiveness of certain Share Exchange and Share Purchase Agreements and certain Preferred Share Purchase Agreements relating to shares of common and preferred stock of American Leisure Holdings, Inc. (“we,” “us,” and the “Company’).In total, thirty-eight (38) of our shareholders exchanged an aggregate of 7,770,717 shares of our common stock and 2,331,016 warrants to purchase shares of our common stock for 4,871,509 shares of ALG stock.Included in those shareholders exchanging shares of their common stock and warrants for shares in ALG were the following related parties: F-4 Common Stock Shares Exchanged Common Stock Purchase Warrants Exchanged (1) Shares of ALG Received in Exchange Roger Maddock (2) 345,348 188,686 Malcolm J. Wright (3) 845,733 462,079 William Chiles (4) 850,000 606,016 626,652 Xpress Ltd. (5) 719,942 393,351 Frederick Pauzar (6) 1,000 100,000 27,319 Omar Jimenez (7) 100,000 26,772 Jason Williams (8) 100,000 26,772 Jeff Scott (9) 100,000 26,772 Michael Crosbie (10) 100,000 26,772 Resorts Funding Group (11) 350,000 93,702 Stanford International Bank and affiliates (12) 1,591,000 350,000 962,968 Daniel Bogar 275,500 150,524 Ronald Stein 275,500 150,524 Osvaldo Pi Trust 275,500 150,524 William Fusselmann 275,500 150,524 James Blanchard 256,041 139,892 (1) Unless otherwise indicated, all warrants exchanged had an exercise price of $1.02 per share. (2) Mr. Maddock was a significant shareholder of the Company prior to the Admission and the subsequent effect of the share exchange agreements and preferred stock purchase agreements described below. (3) Mr. Wright is the Chief Executive Officer and Chairman of the Board of Directors of the Company. (4) Mr. Chiles is a Director of the Company. (5) Mr. Wright, our Chief Executive Officer serves as President of Xpress Ltd. (6) Mr. Pauzar is the President and a Director of the Company. (7) Mr. Jimenez is the Chief Financial Officer of the Company. (8) Mr. Williams is our Associate General Counsel. (9) Mr. Scott is the President of Hickory Travel Systems, Inc., our majority owned subsidiary. (10) Mr. Crosbie is our General Counsel, Executive Vice President and Secretary. (11) Resorts Funding Group’s managing partner is Mr. Wright, our Chief Executive Officer. (12) Stanford International Bank was a significant shareholder of the Company prior to the Admission and the subsequent effect of the share exchange agreements and preferred stock purchase agreements described below, and is also a significant creditor of the Company. The Admission also triggered the consummation of certain Preferred Share Purchase Agreements with twenty-one (21) of our preferred stock shareholders, pursuant to which such shareholders sold an aggregate of 525,000 shares of our Series A Preferred Stock, 27,191 shares of our Series C Preferred Stock and 33,340 shares of our Series E Preferred Stock to ALG for aggregate consideration of $11,303,100 or $10 per Series A Preferred Stock share, $100 per Series C Preferred Stock share, and $100 per Series E Preferred stock share.Included in the shareholders who entered into Preferred Share Purchase Agreements with ALG and sold shares of preferred stock to ALG, were the following related parties: F-5 Shareholder Cash Consideration Received Series A Preferred Stock Shares Exchanged Series C Preferred Stock Shares Exchanged Stanford International Bank (1) $2,385,000 - 23,850 Malcolm J. Wright (2) $550,000 55,000 - Roger Maddock (3) $300,000 30,000 - Xpress, Ltd. (4) $3,350,000 335,000 - (1) Stanford International Bank was a significant shareholder of the Company prior to the Admission and the subsequent effect of the share exchange agreements and preferred stock purchase agreements described herein, and is also a significant creditor of the Company. (2) Mr. Wright is the Chief Executive Officer and Chairman of the Board of Directors of the Company. (3) Mr. Maddock was a significant shareholder of the Company prior to the Admission and the subsequent effect of the share exchange agreements and preferred stock purchase agreements described herein. (4) Mr. Wright, our Chief Executive Officer serves as President of Xpress Ltd. Additionally, our Chief Executive Officer and Director, Malcolm J. Wright, entered into an Agreement to Cancel Warrants for the Purchase of The Common Stock of American Leisure Holdings, Inc. (the “Warrant Cancellation Agreement”), pursuant to which, Mr. Wright agreed to cancel an aggregate of 5,876,730 warrants to purchase shares of our common stock, which had an exercise price of $1.02 per share, which he held for aggregate consideration of $5,759,195 or ($0.98 per warrant).The consideration for the cancellation is to be paid within thirty (30) days following the Admission, by Hambling Group Limited which is owned by trusts for the benefit of the families of Messrs. Wright and Maddock . Finally, in connection with the Admission, Connolly Invest Corp. (“Connolly”), which is beneficially owned by Mr. Maddock, entered into a Share Purchase Agreement with Mr. Wright, Mr. Maddock, Polo Settlement Trust and Solleric Settlement Trust, which Trusts are beneficially owned by Mr. Wright and Mr. Maddock (collectively the “Trusts”), and ALG, pursuant to which Connolly sold ALG 100% of the outstanding stock of Arvimex Inc. (“Arvimex”), which beneficially owns 475,000 shares of our Series A Preferred Stock, 2,011,268 shares of our common stock, an outstanding loan owed to it by South Beach Resorts LLC, our wholly owned subsidiary, in the amount of $3,590,811 (not including accrued interest) and a debt of $1,363,571 (plus accrued interest) owed to it by us (collectively the “Arvimex Loans”), plus 270,000 warrants to purchase shares of our common stock (the “Arvimex Assets”).The purchase price of the Arvimex Shares was $100,000 in cash and the repayment of $12,116,296 owed by Arvimex to the Trusts. As a result of the Share Exchange Agreements and the Warrant Cancellation Agreement, ALG currently holds, directly or indirectly, more than 95% of our common and preferred stock on a fully diluted basis, and is our majority shareholder. F-6 NOTE D – LAND HELD FOR DEVELOPMENT American Leisure is developing a 972-unit resort in Orlando, Florida on 122 acres of undeveloped land. Pre-construction sales commenced in February 2004. As of September 30, 2007, Xpress, Ltd., a related party, has pre-sold approximately 600 vacation homes in a combination of contracts on town homes and reservations on condominiums for a total sales volume of approximately $222 million. In connection with the sales, the Company has received deposits totaling approximately $33,309,000 and has prepaid sales commissions and advances to various brokers and agents of approximately $11,270,000 and has prepaid sales commissions of approximately $3,332,414 to Xpress, Ltd., a related party. On January 11, 2006, the Company sold 42 acres in the Sonesta Resort for $9,090,130 to the District and an additional $4,039,116 in connection with reimbursements for site improvements. The land sold to the District will be used for public infrastructure for the Sonesta Resort, including the creation of roads and for water collection. The Boulevard Hotel property located in Miami Beach, Florida is undergoing remodeling and refurbishing to convert the property into a timeshare facility. As of September 30, 2007, $4,646,099 has been incurred in the remodeling and refurbishment and, as of December 31, 2006, $3,405,418 has been incurred. Land held for development includes the initial cost of acquisition of the land and all subsequent capitalized construction and development costs. Construction and development costs include all expenditures incurred in readying certain construction and development related assets of the Company for their intended use. These expenditures consist of direct costs such as land, financing costs, interest, legal fees, consulting fees, surveying, engineering, architects, contractors, real estate taxes, permits, licenses, fees, insurance, photos, copies, printing, general and administrative, and sales and marketing costs. Interest costs are capitalized during the capitalization period, which commences when i) expenditures for the asset have been made, ii) activities that are necessary to get the asset ready for its intended use are in progress, and iii) interest cost is being incurred, and continues as long as these three conditions are present. The amount capitalized in an accounting period shall be determined by applying an interest rate(s) (the “capitalization rate") to the average amount of accumulated expenditures for the asset during the period. The capitalization rates are based on the rates applicable to borrowings, both directly and indirectly associated with the subject asset, outstanding during the period. All capitalized construction costs are subject to write-down inasmuch as the Company’s construction and development assets are carried at the lower of cost or net realizable value. The Company defers costs directly relating to the acquisition of new properties and resort businesses that, in management's judgment, have a high probability of closing. If the acquisition is abandoned, any deferred costs are expensed immediately. These costs are capitalized as land held for development upon closing. F-7 NOTE E - PROPERTY AND EQUIPMENT, NET As of September 30, 2007, property and equipment consisted of the following: Useful Lives (years) Amount Equipment 3-5 $ 4,452,457 Furniture & fixtures 5-7 1,492,579 Building 40 7,990,481 Subtotal 13,935,517 Less: accumulated depreciation and amortization 5,446,958 Property and equipment, net $ 8,488,559 Depreciation expense for the nine-month and three-month period ended September 30, 2007 amounts to $936,057 and $316,209 respectively of which $236,073 and $82,872 have been included as Cost of Operating Revenues for a net depreciation expense for the nine-month and three-month period ended September 30, 2007 of $699,984 and $233,337, respectively. NOTE F - NOTES PAYABLE On April 20, 2007, certain of our wholly owned subsidiaries which are engaged in the construction and development of the Sonesta Resort, including Costa Blanca Real Estate II, LLC, Costa Blanca III Real Estate, LLC, TDS Town Homes (Phase 1), LLC, and TDS Town Homes (Phase 2), LLC, entered into a Loan and Security Agreement with Kennedy Funding, Inc. as agent for certain lenders. Pursuant to the Loan Agreement, Kennedy agreed to make a loan to the Borrowers of up to $24,900,000 On June 26, 2007, Costa Blanca I Real Estate, LLC, a wholly owned subsidiary of our wholly owned subsidiary, Tierra Del Sol Resort (Phase 1), Ltd., entered into a Loan and Security Agreement and related agreements with Kennedy, whereby Kennedy agreed to loan Costa Blanca $4,450,000. On or around June 29, 2007, TDS Amenities, Inc. and TDS Town Homes (Phase 2), LLC (collectively “TDS”), two of our wholly owned subsidiaries issued Central Florida Ventures, L.L.C. a Promissory Note in the amount of $4,000,000 in connection with a $4,000,000 loan made to TDS. On July 2, 2007 an additional $1,000,000 was advanced.The Central Florida Note is due and payable on June 29, 2008, and any amount outstanding on the Central Florida Note bears interest at the rate of thirteen percent (13%) per annum, compounded monthly until paid in full on the maturity date.$2,300,000 of the loan was repaid (plus accrued interest of $518,246) on August 15, 2007 while on August 13, 2007, $2,700,000 of this loan was taken over by ALG as a 12% interest loan. NOTE G - NOTES PAYABLE - RELATED PARTIES The current maturities of notes payable - related parties is as follows: Officers of Hickory Travel Services $ 399,629 Shareholders of Hickory Travel Services 180,000 Others 20,000 Notes payable - related parties $ 599,629 F-8 The current portion of notes payable includes amounts owed to the officers of Hickory Travel Systems, Inc., a subsidiary of the Company in the amount of $399,629; $133,629 of such amount is owed to L. William Chiles, a Director of the Company. Included in long-term debt and notes payable are obligations to the following related parties: American Leisure Group Limited $ 79,313,787 Stanford Venture Capital Holdings, Inc. 6,000,000 Officers of Hickory Travel Services 466,877 Related party debt and notes $ 85,780,664 The long-term debt and notes payable includes amounts owed to the officers of Hickory Travel Systems, Inc., a subsidiary of the Company in the amount of $466,877, $81,877 of such amount is owed to L. William Chiles, a Director of the Company. As discussed in Note C above, on August 13, 2007ALG acquired more than 95% of our common and preferred stock on a fully diluted basis, and is our majority shareholder. As part of the transaction, ALG is now the maker on $79.3 million of loans that are classified as related parties debt.The Loans are summarized as follows: Debtor Entity Date of Loan Interest Rate Loan Amount AMLH 08/13/2007 12 % $ 4,987,236 RC 08/13/2007 12 % 16,428,322 TDS 08/13/2007 12 % 25,114,395 ALI 08/13/2007 12 % 28,906,955 SBR 08/13/2007 12 % 3,876,879 $ 79,313,787 It is anticipated that the amount assumed by ALG (including the principal amount of the SIBL Credit Agreement and accrued and unpaid interest on such loan amount) will be memorialized by a Promissory Note payable to ALG, under the same terms and conditions as the SIBL Credit Agreement, but with an interest rate of 12% per annum. However, no Promissory Note or other repayment agreements or loan documentation has been finalized or executed to date.As such, the terms and conditions of the ALG loan are subject to change prior to the execution of documentation evidencing such loan. Non-CashTransactions The balance owed by the Company to ALG as of September 30, 2007 includes assumption of Company debt by ALG totaling $45,890,811, as follows: $29,600,000 owed to Stanford International Bank, Ltd., $10,000,000 owed to Resorts Funding Group, LLC, $2,700,000 owed to Central Florida Ventures, LLC, and $3,590,811 owed to South Beach Resorts, LLC. Additionally, ALG assumed $2,856,021 of accrued interest relating to the above-referenced instruments. Pursuant to the share exchange agreement, Stanford International Bank, Ltd. became a related party and, accordingly, the $6,000,000 owed to them by the Company at September 30, 2007 was reclassified to notes payable related parties. NOTE H - RELATED PARTY TRANSACTIONS The Company accrues salaries payable to Malcolm Wright in the amount of $800,000 per year with interest at 12%. In June 2006, Malcolm Wright was paid $1,540,500 of the accrued salaries that consisted of accrued salaries of $1,275,000 and accrued interest of $265,500. On September 29, 2007, $2,309,783 of accrued salaries and $606,750 of accrued interest on those salaries were paid to Mr. Wright leaving a balance due to Mr. Wright of $402,889, after adjustments, which is accrued salaries of $374,889 and accrued interest of $28,000.Additionally included in accrued expenses-officers as of September 30, 2007, was $430,840 owed to L. William Chiles, the Chief Executive Officer of Hickory and our Director, which included $361,957 of unpaid salary accrued to Mr. Chiles and $68,883 of accrued interest on such unpaid salary. F-9 The Company accrued director fees to each of its four (4) directors in an amount of $18,000 per year for their services as directors of the Company. No payments of director fees were paid during the current quarter and the balance of accrued director fees as of the end of the quarter covered by this report amounts to $314,500. Malcolm Wright is the majority shareholder of American Leisure Real Estate Group, Inc. ("ALRG"). On November 3, 2003, Tierra Del Sol Resort ("TDSR") entered into an exclusive Development Agreement with ALRG to provide development services for the development of the Tierra Del Sol Resort. Pursuant to the Development Agreement ALRG is responsible for all development logistics and TDSR is obligated to reimburse ALRG for all of ALRG's costs and to pay ALRG a development fee in the amount of 4% of the total costs of the project paid by ALRG. During the period from inception through September 30, 2007, the total costs plus fees amounted to $80,445,137. A trust for the natural heirs of Malcolm Wright is the majority shareholders of Xpress Ltd. ("Xpress"). On November 3, 2003, TDSR entered into an exclusive sales and marketing agreement with Xpress to sell the units being developed by TDSR. This agreement provides for a sales fee in the amount of 3% of the total sales prices received by TDSR payable in two installments: one-half of the fee is paid when the rescission period has elapsed in a unit sales agreement and one-half is paid upon the conveyance of the unit. The agreement also provides for a marketing fee of 1.5% of the total sales prices received by TDSR. The marketing fee is paid when the first segment of the sales fee is paid. During the period since the contract was entered into and ended September 30, 2007, the total sales amounted to approximately $222,160,927. As a result of the sales, TDSR was obligated to pay Xpress a fee of $6,664,828, consisting of one-half of the sales fee and the full amount of the marketing fee. As of September 30, 2007, $6,830,979 has been paid to Xpress. Based on the sales contracts as of September 30, 2007, TDSR will be obligated to pay Xpress $3,332,414, the other half of the sales fee, upon the conveyance of the units. Effective September 30, 2006, we sold our subsidiary Caribbean Leisure Marketing Ltd. ("CLM"), CLM owns a 49% interest in Caribbean Media Group, Inc. (call center operations), to Stanford International Bank, Ltd. ("SIBL") in exchange for cancellation of promissory notes in the amounts of $1,250,000 and $2,100,000 and $2,313,175 of fees and accrued interest. The sale resulted in a gain of $2,988,082. We also issued 355,000 warrants at an exercise price of $10.00 expiring on April 30, 2008. This was recorded as discontinued operations. As explained in Note C above, on August 13, 2007, American Leisure Group, Ltd., a company incorporated in the British Virgin Islands (“ALG”) began trading on the AIM market operated by the London Stock Exchange in London, England (the “Admission”).The Admission triggered the effectiveness of certain Share Exchange and Share Purchase Agreements and certain Preferred Share Purchase Agreements relating to shares of common and preferred stock of American Leisure Holdings, Inc. (“we,” “us,” and the “Company’).Expenses related to the Admission amounted to $1,918,881 and are included in Prepaid expenses and other as Due from American Leisure Group Limited. F-10 NOTE I - NET INCOME (LOSS) PER SHARE Dividends have not been declared on the Company's cumulative preferred stock. The accumulated dividends are deducted from Net Loss to arrive at Net income (loss) per share as follows: Description Nine months Nine months Three months Three months ended ended ended ended 9/30/2007 9/30/2006 9/30/2007 9/30/2006 NET INCOME (LOSS) (as reported) $ (6,570,140 ) $ 615,305 $ (3,274,571 ) $ (1,373,463 ) UNDECLARED PREFERRED STOCK DIVIDEND (1,105,004 ) (1,076,849 ) (375,283 ) (362,894 ) NET LOSS AFTER PREFERRED STOCK DIVIDEND $ (7,675,144 ) $ (461,544 ) $ (3,649,854 ) $ (1,736,357 ) NET INCOME (LOSS) PER SHARE - CONTINUING OPERATIONS BASIC AND DILUTED $ (0.71 ) $ (0.29 ) $ (0.34 ) $ (0.16 ) NET INCOME (LOSS) PER SHARE - DISCONTINUED OPERATIONS BASIC AND DILUTED $ - $ 025 $ - $ - NOTE J - SHARES FOR SERVICES In December 2004, FASB issued a revision to SFAS 123, (also known as SFAS 123R) that amends existing accounting pronouncements for share-based payment transactions in which an enterprise receives employee and certain non-employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise's equity instruments or that may be settled by the issuance of such equity instruments. SFAS 123R eliminates the ability to account for share-based compensation transactions using APB 25 and generally requires such transactions be accounted for using a fair-value-based method. SFAS 123R's effective date would be applicable for awards that are granted, modified, become vested, or settled in cash in interim or annual periods beginning after December 15, 2005. SFAS 123R includes three transition methods: a prospective method, a modified prospective method and a retroactive method. The Company adopted SFAS 123R in the first quarter of the fiscal year ending December 31, 2006. In accordance with SFAS No. 123R we have recorded $1,231,284 as stock-based compensation under the fair value method for the nine months ended September 30, 2007. The stock- based compensation under the fair value method for the nine months ended September 30, 2006 was approximately $110,000. The fair value of each option grant was estimated on the date of grant using the Black-Scholes option pricing model with the following assumptions: risk free rate of 3.5%; volatility of 185% for 2007 and 120% for 2006 with no assumed dividend yield; and expected lives of five years. During the nine months ended September 30, 2007 the Company did not issue warrants to executives as shares for services.However, 1,330,500 warrants were issued to Malcolm Wright for debt guarantees related to the acquisition of land held for development during the nine months ended September 30, 2007.During the nine months ended September 30, 2006, the Company issued 200,000 warrants to two executives of the Company (100,000 to Michael Crosbie as Corporate General Counsel, Executive Vice President and Secretary of the Company and 100,000 to Jeff Scott as President of Hickory Travel Services); for each executive, 50,000 were immediately vested and the other 50,000 will vest in equal amounts in the next two years. In addition, 450,000 warrants were issued to Malcolm Wright for debt guarantees related to the acquisition of land held for development during the nine months ended September 30, 2006. In June 2006, 355,000 warrants were issued to Stanford International Bank Ltd. to replace the equity conversion feature that was to expire on April 30, 2007, of an outstanding loan with Stanford International Bank Limited. F-11 On August 13, 2007, 2,331,016 of the warrants were purchased by the parent company American Leisure Group Limited (see Note C) and 5,876,730 warrants held by Malcolm Wright were cancelled.Therefore, as of September 30, 2007, the outstanding warrants amount to 5,012,016 of which 4,912,016 warrants are outstanding to related parties and 100,000 warrants are outstanding to third parties. NOTE K - OPERATING SEGMENTS As of September 30, 2007, the Company's two business units have separate management teams and infrastructures that offer different products and services. The business units have been aggregated into two reportable segments. Tierra Del Sol, Inc. represents the Company’s Real Estate segment, and is planning to construct a 972-unit resort in Orlando, Florida on 122 acres of undeveloped land. Vertical development on the townhomes and amenities commenced in the first quarter of 2007. Presales commenced in February 2004. Through June 30, 2006, American Leisure operated a call center where revenues were recognized upon the completion of the earning process from the completion of the travel of the customer, the trip to the properties for the potential purchase, or the appropriate event based on the agreement with American Leisure's client as to the ability to be paid for the service. Travel Unit ("Travel") provides travel related services. On and effective as of August 1, 2006, the Management Agreement and the License Agreement with Around the World, Inc. was terminated. For the nine months ending September 30, 2007: In (000's) Real Estate CallCenter* Travel Hospitality Elim Consol Services 1,350 - 17,674 1,121 (1,614 ) 18,531 Undeveloped land - Segment income (loss) (5,987 ) - 1,186 250 (2,019 ) (6,570 ) Total income (loss) (5,987 ) - 1,186 250 (2,019 ) (6,570 ) Total Assets 165,067 - 9,584 12,944 (9,033 ) 178,562 Capital Expenditures 292 - (38 ) - - 254 Depreciation ** 550 - ** ** - 550 * Call center was sold as of June 30, 2006. ** Depreciation is included in cost of operating revenues. F-12 For the nine months ending September 30, 2006: In (000's) Real Estate CallCenter Travel Hospitality Elim Consol Services 1,418 - 18,369 75 (1,350 ) 18,512 Undeveloped land 13,129 - 13,129 Segment income (loss) (901 ) - 372 (217 ) (1,384 ) (2,130 ) Gain (loss) from discontinued operations - (243 ) - - 2,988 2,745 Total income (loss) (901 ) (243 ) 372 (217 ) 1,604 615 Total Assets 107,951 - 15,994 36 (10,810 ) 113,171 Capital Expenditures 105 - 215 - - 320 Depreciation** 552 - ** - - 552 * Call center was sold as of June 30, 2006. ** Depreciation is included in cost of operating revenues. NOTE L - DISCONTINUED OPERATIONS Effective June 30, 2006, we sold our subsidiary, Caribbean Leisure Marketing Limited ("CLM"), to Stanford International Bank Limited ("SIBL") under a stock purchase agreement. SIBL was expanding their call center business in the Caribbean and CLM would provide them with both synergies and effective economies of scale (in terms of operations and sales force) for expansion into other markets. In connection with the agreement, SIBL exchanged the following debts which we owed to SIBL: a $1,250,000 promissory note and accrued interest thereon through June 30, 2006; a $2,100,000 promissory note and accrued interest thereon through June 30, 2006; all accrued and unpaid interest on our $6,000,000 note with SIBL as of June 30, 2006; all accrued and unpaid interest on our $3,000,000 promissory note payable to SIBL as of June 30, 2006; $220,652 of the $331,178 of accrued interest on our $8,000,000 promissory note payable to SIBL, and all accrued fees on our $6,000,000 letter of credit, which SIBL agreed to guaranty in connection with the KeyBank loans. NOTE M - CONTINGENCIES Litigation We are a party in an action that was filed in Orange County, Florida and styled as Rock Investment Trust, P.L.C. and RIT, L.L.C. vs. Malcolm J. Wright, American Vacation Resorts, Inc., American Leisure, Inc., Inversora Tetuan, S.A., Sunstone Golf Resort, Inc., and Sun Gate Resort Villas, Inc., Case No. CIO-01-4874, Ninth Judicial Circuit, Orange County, Florida. In June, 2001, after almost 2 years from receiving notice from Malcolm Wright that one Mr. Roger Smee, doing business under the names Rock Investment Trust, PLC (a British limited company) and RIT, LLC (a Florida limited liability company) (collectively, the Smee Entities) had defaulted under various agreements to loan or to joint venture or to fund investment into various real estate enterprises founded by Mr. Wright, the Smee Entities brought the Lawsuit against Mr. Wright, American Leisure, Inc. (ALI) and several other entities. The gravamen of the initial complaint is that the Smee Entities made financial advances to Wright with some expectation of participation in a Wright real estate enterprise. In general, the suit requests either a return of the Smee Entities alleged advances of $500,000 or an undefined ownership interest in one or more of the defendant entities. Mr. Wright, American Leisure, Inc., and Inversora Tetuan, S.A., have filed a counterclaim and cross complaint against the Smee Entities and Mr. Smee denying the claims and such damages in the amount of $10 million. If the court rules that Mr. Wright is liable under his guarantee of the American Leisure, Inc. obligation to Smee, it is believed that such a ruling would not directly affect American Leisure Holdings, Inc. The litigation is in the discovery phase and is not currently set for trial. We have been advised by our attorneys in this matter that Mr. Wright’s position on the facts and the law is stronger than the positions asserted by the Smee Entities. We intend to seek dismissal of the action. F-13 On March 30, 2004, Malcolm Wright, was individually named as a third-party defendant in the Circuit Court of Cook County, Illinois, Chancery Division, under the caption: Cahnman v. Travelbyus, et al. On July 23, 2004, the primary plaintiffs filed a motion to amend their complaint to add direct claims against our subsidiary, American Leisure as well as Mr. Wright. On August 4, 2004, the plaintiffs withdrew that motion and have not asserted or threatened any direct claims against American Leisure, Mr. Wright or us. As of October 26, 2007 this matter has been settled between Cahnman v. Travelbyus, et al, and the entire case has been dismissed with prejudice In early May 2004, Around The World Travel, Inc. substantially all of the assets of which we purchased, filed a lawsuit in the Miami-Dade Florida Circuit Court against Seamless Technologies, Inc. and e-TraveLeaders, Inc. alleging breach of contract and seeking relief that includes monetary damages and termination of the contracts. They were granted leave to intervene as plaintiffs in the original lawsuits against Seamless and e-TraveLeaders. On June 28, 2004, the above named defendants brought suit against Around The World Travel and American Leisure Holdings, Inc. in an action styled Seamless Technologies, Inc. et al. v. Keith St. Clair et al. This suit alleges that Around The World Travel has breached the contracts and also that American Leisure Holdings, Inc. and Around The World Travels Chief Executive Officer were complicit with certain officers and directors of Around The World Travel in securing ownership of certain assets for American Leisure Holdings, Inc. that were alleged to have been a business opportunity for Around The World Travel.This lawsuit involves allegations of fraud against Malcolm J. Wright. The lawsuit filed by Seamless has been abated and consolidated with the original lawsuit filed by Around The World Travel. In a related matter, Seamlesss attorneys brought another action entitled Peter Hairston v. Keith St. Clair et al. This suit mimics the misappropriation of business opportunity claim, but it is framed within a shareholder derivative action. The relief sought against American Leisure Holdings, Inc. includes monetary damages and litigation costs. We intend to vigorously support the original litigation filed against Seamless and defend the counterclaim and allegations against us.On February 9, 2007, the court heard AMLH, ALEC, and Mr. Wright's motion to dismiss the various counts of the complaint. The court dismissed with prejudice the E-Traveleaders / Seamless claims for rescission, constructive trust, and civil conspiracy.
